DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 10/21/2021 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1, 11, and 20 were amended.  Claim 3 was canceled.  Claims 21-108 were added new.  Claims 1-2, and 4-108 were presented for examination.  

Applicant’s filing of a terminal disclaimer renders the non-statutory double patenting rejection of record moot, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-2, and 4-108 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a distributed credential monitoring system.  Various examples have been found in the art describe aspects of the claimed invention.  Grady et al. (US 2018/0007087 A1) Fig. 1, ¶ 23, as well as ¶ 21 and ¶ 30, authentication server 130 is a domain controller in a private network.  Grady, ¶ 49-50, authentication request is sent to the authentication server with a username and an encrypted portion.  Grady, ¶ 51-53, the compromised passwords are tested to see if they are able to decrypt the encrypted portion of the password and finding that in fact one of them does decrypt the encrypted portion of the password.    Grady, ¶ 20 Ln. 16-19 when SDC determines that an account is comprised, it alerts the authentication server to perform remediation actions.  Grady ¶ 54-55, remediation actions include locking the account upon determining that the password used in the authentication attempt was compromised.  Grady, ¶ 53-54, as a result of determining the account password is compromised, the user is notified to reset the password to the compromised account.
Grady does not, but in related art, Wang (US 2018/0173891 A1) ¶ 25, discloses receiving a username and password.  Wang, ¶ 42-47 discloses querying the database of the credential validation service according to the username to determine if a match exists within the records.  Wang, ¶ 42-47 discloses query results indicating a match with the username and returning the username and password from the compromised database.
Grady in view of Wang does not, but in related art, Agarwal (US 2019/0289017 A1), ¶ 40 discloses implementation of a service as a distributed 
However, regarding claims 1 and 20, as applicant notes, the cited prior art does not teach the amended portions of claims 1 and 20.  Similarly, regarding the remaining independent claims, which simply represent the objected claims in the previous office action, and as explained in applicant’s remarks, the cited art does not teach the portions of the claims that were represented in the previously objected dependent claims. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435